                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


                                   CIVIL MINUTES - GENERAL
 Case No.       2:19-cv-07359-PSG (SK)                                  Date     September 6, 2019
 Title          Willie A. Mills v. Warden


 Present: The Honorable       Steve Kim, U.S. Magistrate Judge
                  Connie Chung                                             n/a
                  Deputy Clerk                                    Court Smart / Recorder

          Attorneys Present for Petitioner:                 Attorneys Present for Respondent:
                    None present                                       None present
 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE

       In August 2019, Petitioner filed a petition under 28 U.S.C. § 2254 challenging his 2014
state conviction for carjacking. (Pet., ECF 1 at 2). Petitioner had counsel and pled nolo
contendere to the crime. (Id.). In his petition, he claims that newly discovered alibi evidence
proves he was innocent. (Id. at 5). He also claims ineffective assistance of counsel for his
attorney’s unspecified failure to investigate before he entered his plea. (Id.). And he claims
that his conviction is invalid because the carjacking statute, Cal. Penal Code § 215(a), is
unconstitutionally vague under Johnson v. United States, 135 S. Ct. 2551 (2015). (Id. at 6). It
“plainly appears,” however, that Petitioner “is not entitled to relief in the district court.” Rule 4
of Rules Governing Section 2254 Cases; see L.R. 72-3.2.

        At the outset, the petition is not fully exhausted because, as Petitioner concedes, he
never raised his Johnson claim in the state appellate courts. (Pet. at 6). To satisfy the
exhaustion requirement, Petitioner must exhaust available state court remedies up to the
state’s highest court for each claim in his federal petition. See 28 U.S.C. § 2254(b)(1)(A);
Duncan v. Henry, 513 U.S. 364, 365 (1995) (per curiam); Baldwin v. Reese, 541 U.S. 27, 29
(2004). Otherwise, his petition is mixed and must be dismissed. See Rose v. Lundy, 455 U.S.
509, 518-19 (1982). To avoid dismissal of his mixed petition (absent a stay under Rhines v.
Weber, 544 U.S. 269 (2005), which he has not requested), Petitioner would ordinarily have to
amend his petition by removing the unexhausted Johnson claim. See Butler v. Long, 752 F.3d
1177, 1180 (9th Cir. 2014). But amendment of the petition for this purpose would be futile
because Petitioner’s remaining claims offer no basis for habeas relief anyway.

        First, newly discovered evidence is not cognizable as a freestanding claim for habeas
relief. See McQuiggin v. Perkins, 569 U.S. 383, 384 (2013); Townsend v. Sain, 372 U.S. 293,
317 (1963). Petitioner must show that “an independent constitutional violation occur[ed] in
the underlying state criminal proceeding.” Herrera v. Collins, 506 U.S. 390, 400 (1993). In
other words, “a claim of ‘actual innocence’ is not itself a constitutional claim, but instead a
gateway through which a habeas petitioner must pass to have his otherwise barred
constitutional claim[s] considered on the merits.” Id. at 404. So while Petitioner’s assertion of



CV-90 (10/08)                           CIVIL MINUTES - GENERAL                               Page 1 of 4
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES - GENERAL
 Case No.       2:19-cv-07359-PSG (SK)                                              Date     September 6, 2019
 Title          Willie A. Mills v. Warden

newly discovered evidence could be relevant to the timeliness of his cognizable claims (which is
discussed below), it cannot stand alone as an independent basis for federal habeas relief.

        Second, Petitioner’s ineffective assistance of counsel claim is legally barred by Tollett v.
Henderson, 411 U.S. 258 (1973). Under Tollett, a “a guilty plea represents a break in the chain
of events which has preceded it in the criminal process” so that a defendant “may not thereafter
raise independent claims relating to the deprivation of constitutional rights that occurred prior
to” the plea. Id. at 266-67. Tollett applies equally to pleas of nolo contendere. See Ortberg v.
Moody, 961 F.2d 135, 137-38 (9th Cir. 1992). And there are only narrow exceptions to the
Tollett bar, none of which appears to apply here. See United States v. Broce, 488 U.S. 563, 569
(1989); Lefkowtiz v. Newsome, 420 U.S. 283, 288 (1975). So Petitioner’s only exhausted
claim—that his counsel was ineffective for failing to conduct an unspecified pre-plea
investigation—is foreclosed by Tollett as a basis for relief. See, e.g., Estrada v. Tampkins, 2019
WL 4145063, at *4 (C.D. Cal. July 19, 2019) (“Petitioner's ineffective-assistance-of-counsel
claims are barred by Tollett because the Petition does not assert that his counsel’s conduct
rendered his plea involuntary or unintelligent.”); Barclay v. Chappell, 2014 WL 931867, at *8
(E.D. Cal. Mar. 10, 2014) (“[A] claim of actual innocence is a direct contradiction to a guilty
plea and is therefore barred by Tollett.”).

        All that said, even if Petitioner could exhaust his Johnson claim in state court and then
amend his federal petition to reallege both that claim and his ineffective assistance claim, he
would still get no habeas relief for a separate reason: the claims are untimely. Timeliness is
determined “on a claim-by-claim basis.” Mardesich v. Cate, 668 F.3d 1164, 1173 (9th Cir.
2012). So take Petitioner’s ineffective assistance claim first. Since he was sentenced in March
2014 but never appealed his conviction on direct appeal, his conviction became final 60 days
later in May 2014. 1 See Cal. R. Ct. 8.308(a); Collett v. Salazar, 588 F. Supp. 2d 1107, 1109
(C.D. Cal. 2008). From that date, Petitioner had one year until May 2015 to file a timely claim.
See 28 U.S.C. § 2244(d)(1)(A). No statutory tolling appears available, see id. § 2244(d)(2),
because Petitioner did not file his first state habeas petition until 2019. (See Cal. Ct. App. Case
No. B295663). A state habeas petition filed after the expiration of the statute of limitations
does not restart a new one-year limitations period. See Ferguson v. Palmateer, 321 F.3d 820,
823 (9th Cir. 2003). Nor does there appear any basis for equitable tolling of Petitioner’s
ineffective assistance claim. See Stancle v. Clay, 692 F.3d 948, 953 (9th Cir. 2012)
(petitioner’s burden to prove timeliness, including statutory or equitable grounds for tolling).

       Petitioner’s Johnson claim is not timely, either. A § 2254 petition based on a newly
established federal right may be timely if filed within one year from “the date on which the
constitutional right asserted was initially recognized by the Supreme Court, if the right has
been newly recognized by the Supreme Court and made retroactively applicable to cases on

1 The Court takes judicial notice of the public records, including their absence, of Petitioner’s state court

proceedings. See Smith v. Duncan, 297 F.3d 809, 815 (9th Cir. 2002).

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                          Page 2 of 4
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES - GENERAL
    Case No.    2:19-cv-07359-PSG (SK)                                             Date     September 6, 2019
    Title       Willie A. Mills v. Warden

collateral review.” 28 U.S.C. § 2244(d)(1)(C). But even if Johnson had announced a new rule
retroactively applicable to Petitioner’s conviction, his claim would still be untimely (even if
exhausted). 2 The Supreme Court decided Johnson in June 2015 and made it retroactively
applicable in April 2016. See Welch v. United States, 136 S. Ct. 1257 (2016). The start of the
deferred limitations period under § 2244(d)(1)(C) runs not from the date that a Supreme Court
decision is made retroactively applicable, but from when the decision itself comes out. See
Dodd v. United States, 545 U.S. 353, 357-59 (2005). So any claim based on Johnson had to be
raised by no later than June 2016 to be timely. Yet Petitioner filed his petition here more than
three years later in August 2019, making it untimely even if April 2016 were used—
incorrectly—as the start of the one-year clock under § 2244(d)(1)(C). For this reason, even if
Petitioner had requested a Rhines stay in order to exhaust his Johnson claim, it would be
denied as futile. See Morrison v. Macomber, 2017 WL 4534825, at *5 (C.D. Cal. Mar. 28,
2017) (Rhines stay is futile if claims in petition sought to be stayed are already untimely).

        Nor are either of Petitioner’s claims timely under § 2244(d)(1)(D), another provision
that like § 2244(d)(1)(C) can sometimes defer the start of a limitations period. Under this
provision, the one-year clock starts to run from when the “factual predicate of the
claim . . . could have been discovered through the exercise of due diligence.” 28 U.S.C.
§ 2244(d)(1)(D). But critically, “[i]t is the Petitioner’s knowledge of the facts underlying his
claim, not the evidentiary support of his claim, that starts the running of the statute of
limitations” under § 2244(d)(1)(D). Lyman v. Scribner, 2008 WL 4857603, at *2 (N.D. Cal.
Nov. 10, 2008) (citing Flanagan v. Johnson, 154 F.3d 196, 199 (5th Cir. 1998)). Here,
Petitioner should have known the fact underlying the alibi affidavit attached to his petition—
that he was not at the scene of the crime when it happened—by no later than February 22,
2013, the day of the crime. (Pet. at 11). So it does not matter that Petitioner claims he
discovered the new alibi witness only recently. See Meadows v. Biter, 980 F. Supp. 2d 1148,
1152 (C.D. Cal. 2013) (although declarant’s “written statement may be new, the factual
predicate underlying the claim, i.e., that [petitioner did not] accompany[y] [co-defendant] on
the burglaries, is not new”); Clark v. Knipp, 2013 WL 1907726, at *6 (E.D. Cal. May 7, 2013)
(“factual predicate of petitioner’s claim—that he is actually innocent of the [] robbery—would
have been known to petitioner . . . at the time he entered into the plea deal,” not when he
discovered someone else was later convicted of robbery). And Petitioner never explains why,

2 This is not imply, however, that Petitioner has a valid Johnson claim on his hands—if only it were exhausted and
timely. To obtain federal habeas relief on this claim, Petitioner must still prove that a California appellate court’s
decision rejecting it was “contrary to, or involved an unreasonable application of, clearly established Federal law,
as determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). But by its terms, Johnson
applied only to the residual clause of the Armed Career Criminal Act, which in turn affects only federal prisoners
who receive federal sentences under that Act. See 135 S. Ct. at 2557, 2263. So Petitioner could never show that
an adverse California state court decision on his Johnson claim was “contrary to, or involved an unreasonable
application of, clearly established” Supreme Court precedent, since no such precedent has squarely held that
Johnson applies to California’s carjacking statute. See Wright v. Van Patten, 552 U.S. 120, 126 (2008) (“If
Supreme Court “cases give no clear answer to the question presented, . . . it cannot be said that the state court
unreasonably applied clearly established Federal law.”) (internal quotation marks and alterations omitted)).

CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                                         Page 3 of 4
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES - GENERAL
 Case No.       2:19-cv-07359-PSG (SK)                                         Date      September 6, 2019
 Title          Willie A. Mills v. Warden

“through due diligence, he could not have discovered the facts contained in [the affidavit]
sooner.” Lyman, 2008 WL 4857603, at *2. Because the evidence in the affidavit “was readily
discoverable prior to” his plea, Gandarela v. Johnson, 286 F.3d 1080, 1087 (9th Cir. 2002),
Petitioner is not entitled to a deferred accrual date of the statute of limitations under
§ 2244(d)(1)(D).

        Finally, Petitioner cannot rely on this alibi affidavit to argue successfully that he is
exempt from the statute of limitations altogether because he is actually innocent of the crime to
which he pled nolo contendere. “[A]ctual innocence, if proved, serves as a gateway through
which a petitioner may pass” to obtain consideration of procedurally barred claims, like ones
filed after the “expiration of the statute of limitations.” McQuiggin, 569 U.S. at 386. Yet this
showing of actual innocence “does not merely require a showing that a reasonable doubt exists
in the light of new evidence,” Schlup v. Delo, 513 U.S. 298, 329 (1995), but that “new, reliable
evidence . . . demonstrat[es] that it is more likely than not that no reasonable juror would have
found him guilty.” Meadows, 980 F. Supp. 2d at 1153 (citing Schlup, 513 U.S. at 324, 327-
28). 3 The single, handwritten alibi affidavit here—secured six years after the crime and bereft
of salient details—from a person with unknown bona fides does not meet that minimum
reliability standard. See, e.g., Herrera, 506 U.S. at 423 (affidavits made years after trial—
purporting to exculpate a convicted prisoner by offering a new version of events—are “not
uncommon” and “are to be treated with a fair degree of skepticism” because they are “obtained
without the benefit of cross-examination”); McQuiggin, 569 U.S. at 401 (untimeliness of new
evidence “proffered to show actual innocence” “bear[s] on [its] credibility”). So no matter if
the claims in the petition are exhausted and cognizable, they cannot escape the federal habeas
statute of limitations based on Petitioner’s belated and suspect claim of actual innocence.

                                                    *****

       For all these reasons, Petitioner is ORDERED TO SHOW CAUSE on or before
October 9, 2019, why the Court should not summarily dismiss the Petition without leave to
amend since it is a mixed petition with an unexhausted claim that, even if later exhausted,
could provide no federal habeas relief on the merits and would be untimely in any event.

        If Petitioner no longer wishes to pursue this action given the deficiencies in the Petition,
he may voluntarily dismiss it without prejudice using the attached Form CV-009. See Fed. R.
Civ. P. 41(a). But if Petitioner files no notice of voluntary dismissal or a timely
response to this Order, the Court will recommend involuntary dismissal of the
action for failure to prosecute. See Fed. R. Civ. P 41(b); L.R. 41-1.



3 And if the State dropped or never filed other charges in exchange for Petitioner’s nolo contendere plea to

carjacking, he must prove that he is actually innocent of the other uncharged crimes too. See Bousley v. United
States, 523 U.S. 614, 624 (1998).

CV-90 (10/08)                               CIVIL MINUTES - GENERAL                                       Page 4 of 4
